 In the Matter of NEW ENGLAND TRANSPORTATION COMPANY, EMPLOYERandAMALGAMATED ASSOCIATION OF STREET N ELECTRIC RAILWAY &MOTOR COACH EMPLOYEES OF AMERICA, LOCAL NO. 988, AFL, PETI-TIONERCase No.1-RC-1103.Decided June 23,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Dale Vincent, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Petitioner seeks a unit of all dispatchers at the Employer's FallRiver and Worcester, Massachusetts, and Providence, Rhode Island,bus terminals, excluding office and clerical employees, professionalemployees, guards, and all supervisors as defined in the Act. In theevent that the Board finds that a separate unit of dispatchers is inap-propriate, the Petitioner desires that the requested employees be addedto the existing unit of operating employees which it currently repre-sents.The Employer contends that the dispatchers whom the Peti-tioner seeks to represent are supervisors and that the proposed unitis therefore, inappropriate.The Employer employs five dispatchers at the terminals involvedherein, two at Fall River, one at Worcester, and two at Providence.Dispatchers are under the general supervision of a division superin-tendent at Providence.They are paid a weekly wage based on a 40:-90 NLRB No. 91.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDhour week with overtime pay for work in excess of 40 hours, and do notreceive sick leave.In the event of absence due to illness or vacations,dispatchers are replaced by an assistant transportation foreman orassistant supervisor.The dispatchers at Fall River work in a small booth which is locatedcentrally between the two main driveways of the terminal and over-looks the loading platform.Their primary duty is to dispatch bussesaccording to schedule, and to. determine the number of drivers neededand the busses to be used by the various bus drivers. In addition theyhave various related clerical duties, including the keeping of recordsand log books in accordance with State and Federal regulations.Dis-patchers may, in their own discretion, cancel bus trips in inclementweather; they assign equipment, and arrange for replacement of bussesin the event of mechanical failures or accidents.Dispatchers approvethe time cards of the bus drivers and on occasion may require driversand terminal employees to work overtime.Although they reportinfractions of rules by drivers and other employees, the record estab-lishes that they have no authority to hire, discharge, or disciplineemployees or effectively to recommend such action.At Worcester,the dispatchers' booth is located inside the terminal.The duties of thedispatcher at this terminal are virtually identical to those of the dis-patchers at Fall River, except that he also sells tickets.At Provi-dIence, where the superintendent's headquarters are located, the dutiesof dispatchers are also substantially similar to those at Fall River,except that at Providence the assignment of runs is almost exclusivelydetermined by the division superintendent.As noted above, the dispatchers possess no authority to take disci-plinary action or effectively to recommend such action. If the Em-ployer's contention that they are supervisors has merit, it can onlybe based upon: a funding that the dispatchers responsibly direct thework of the bus drivers in a manner requiring the exercise of inde-pendent judgment.We believe that the record before us does notwarrant such a finding.By their very nature the dispatching ofbusses and the assignment of bus runs, and of drivers to such runs,which are the principal duties of the dispatchers, are normally routinematters.The record in this case does not indicate that, except foremergencies, the situation is otherwise here. It appears that if thedispatchers exercise true independent judgment, it is with respectto the handling of equipment, including the withdrawal of such equip-ment from service whenever mechanical conditions require.But thisdoes not, in itself, involve the responsible direction of other employees.Under all the circumstances, we conclude and find, that the dispatchersare not supervisors within the meaning of the Act. NEW ENGLAND TRANSPORTATION COMPANY541There remains for consideration the question of whether dispatchersshould be included in the same unit with the operating employees,currently represented by the Petitioner, or should constitute a sep-arate appropriate unit.Upon the basis of the instant record, andin view of the fact that the duties and interests of dispatchers areclosely related to those of the bus operators, we find that they may, ifthey so desire, be represented in the same unit with the Employer'sother operating employees.However, as the dispatchers have notpreviously been included in the unit of operating employees, weshall make no final unit determination with respect to their pendingthe outcome of the election herein directed among them. If theyselect the Petitioner as their bargaining representative, they will betaken to have indicated their desire to be included in the existingunit of operating employees and the Petitioner may bargain for themas part of such unit.4.Accordingly, .we shall direct an election in the following votinggroup:All dispatchers at the Employer's Fall River and Worcester, Massachusetts, and Providence, Rhode Island, bus terminals, excluding officeand clerical employees, professional employees, guards, and all super-visors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early-as possible, but not later than30 days from the date of this Direction, under the direction and super-.vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National. LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Amalgamated Association of Street Sc Electric Railway& Motor Coach Employees of America, Local No. 988, AFL.